OPINION — AG — QUESTION: "MY BROTHER IS AN APPRAISER FOR THE STATE SCHOOL LAND COMMISSION AND HAS BEEN FOR SOME FOURTEEN YEARS OR MORE. HE LIVES IN STEPHENS COUNTY AND WORKS IN THE SOUTHWEST PART OF THE STATE. HE IS UNDER THE MERIT SYSTEM . . . . SINCE MAY ELECTION AS SECRETARY OF STATE MAKES ME A MEMBER OF THE STATE SCHOOL LAND COMMISSION, PLEASE ADVISE WHETHER IT IS NECESSARY FOR MY BROTHER TO RESIGN HIS JOH AS APPRAISER." (NEPOTISM) NEGATIVE CITE: 21 O.S. 1961 484 [21-484], 21 O.S. 1961 481-487 [21-481] — [21-487] (FRED HANSEN)